DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “an outer surface of the elongate body defines an annular groove” recited in claim 5 is not found in the detailed section of the specification.  The only recitation of “groove” in the detailed section of the specification is directed to the trocar and not the trocar protection device.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer surface of the elongate body of the trocar protection device that defines an annular groove must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “615” has been used to designate both the smallest diameter portion and largest diameter portion.  It also appears 615 could be referring to the annular groove mentioned in claim 5 or a recess intended for grasping.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5, 12, 14, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milliman et al.  (US 20090082777 A1).
Regarding claims 2 and 20-21, Milliman et al. discloses a trocar protection device (10) for a surgical stapling instrument (100), comprising: an elongate body (14) extending between an open proximal end portion ( a tapered, blunt configuration (16/20 [0032]) and the elongate body having an outermost diameter that is less than a diameter of a housing of the surgical stapling instrument (14 is less than head 106/110), the housing of the surgical stapling instrument being a magazine (110) configured to store a quantity of staples  ([0030], figs. 1-2)
a plurality of legs (22) disposed on the proximal end portion and extending axially therefrom, the plurality of legs configured to releasably couple to an annular groove (112) defined in a trocar member ([0032-0041], figs. 1-2) of the surgical stapling instrument (100), each leg of the plurality of legs includes a barb (24) extending inwardly towards a centerline of the elongate body ([0032, 0039-0040], figs. 1-2), the barbs configured to engage the annular groove (112), and the annular groove is configured to selectively engage an anvil assembly ([0030], claim 1, fig. 2);
wherein an outermost diameter of the elongate body and an outermost diameter of the plurality of legs is less than the outermost diameter of the magazine of the surgical stapling instrument (14 is less 
Regarding claims 3-4, Milliman et al. discloses the plurality of legs terminates in a barb (24) defined on an inner surface thereof the barb, each barb extends from an inner surface of each leg of the plurality of legs and configured to releasably engage the annular groove (112) of the trocar member of a surgical instrument wherein the barbs are configured to engage a lip (112) defined on the outer surface of an annular groove of a trocar member of a/the surgical instrument (figs. 1-2).
Regarding claims 5 and 20, Milliman et al. discloses an outer surface of the elongate body (14) defines an annular groove therein (portion between 18 and end portions of legs 22 that terminate into the stem connecting the head 12/18 fig. 1), the annular groove configured to allow grasping of the trocar protection device (fig. 1). 
Regarding claim 12, Milliman et al. discloses the trocar protection device is formed from a material suitable for use in a sterilization process ([0049], suitable material is undefined and arbitrary).
Regarding claims 14, Milliman et al. discloses the distal end portion defines a conical configuration defining a blunt tip (16/20 [0032], figs. 1-2) the blunt tip inhibiting a clinician from contacting a tip of a trocar member, 
Regarding claim 19, Milliman et al. discloses a recess (32/34) disposed between the plurality of legs and the tapered distal end portion (16/20), wherein the plurality of legs defines a first diameter, the tapered distal end portion defines an outermost diameter that is less than the first diameter, and the recess defines a third diameter less than the outermost diameter of the tapered distal end portion (figs. 1-2). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milliman et al.  (US 20090082777 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Milliman et al.  (US 20090082777 A1) in view of Beardsley et al. (US 20120143218 A1).
Regarding claim 22, Milliman et al. discloses an outermost diameter (10) of the trocar protection device is about the same as the outermost diameter of the magazine (figs. 1-3) but fails to disclose an outermost diameter of the trocar protection device is less than the outermost diameter of the outermost diameter of the magazine.  However, since diameter is conventionally directed to round/circular members and the claims are silent about any recitation of the shape of the device then a cross section could be considered in which one could take a round cross section.  Since taking a cross section is arbitrary then a cross section could be taken in which an outermost cross section diameter of the trocar protection device is less 
Beardsley et al. teaches having a similar surgical instrument (10) with a introducer/protection device(s) (200/300/400/500) having a plurality of legs (506/508) with inward facing barbs (512/516, [0107-0139], figs. 11-21), an introducer (700) with plurality of inward facing protrusions (710) having teeth (712) or other protrusions and attaching to smooth or roughened surfaces, ([0145-0147], fig. 28) and an introducer (800) an outermost diameter of the trocar protection device is less than the outermost diameter of the outermost diameter of the magazine ([0148], figs. 31-33).
Given the suggestion and teachings of Milliman et al. with having distal end portion having a conical shaped trocar protection device with a plurality of legs, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the outermost diameter of the trocar protection device is less than the outermost diameter of the outermost diameter of the magazine for easier holding/grasping the trocar, viewing, and/or fitting more tools in a smaller area as taught and evidenced by Beardsley et al.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1995) and  “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), 531 F.2d at 1053, 189 USPQ at 148.).  Moreover, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  

Response to Arguments
Applicant’s arguments with respect to claims 2-5, 12, 14, and 19-22 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731